
	

113 HR 4139 IH: American Job Creation and Strategic Alliances LNG Act
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Turner (for himself, Mr. Shimkus, Mr. McClintock, Mr. Olson, Mr. Ryan of Ohio, Mr. Bishop of Utah, Mr. Womack, Mr. Westmoreland, Ms. Jenkins, Mr. Brooks of Alabama, Mr. Rogers of Michigan, Mr. Gerlach, Mr. Lucas, Mr. Sensenbrenner, Mr. King of New York, Mr. Young of Alaska, Mr. Thompson of Pennsylvania, Mr. Bilirakis, Mr. Wilson of South Carolina, Mr. Dent, Mr. Lamborn, Mr. Marino, Mr. Pearce, Mr. Stivers, Mr. Murphy of Pennsylvania, Mr. Kelly of Pennsylvania, Mr. Broun of Georgia, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To promote United States economic growth and job creation and strengthen strategic partnerships
			 with United States allies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the American Job Creation and Strategic Alliances LNG Act.
		2.Expedited approval of exportation of natural gas to World Trade Organization countriesSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
			(1)by inserting (1) before For purposes;
			(2)by inserting or to a World Trade Organization country after trade in natural gas; and
			(3)by adding at the end the following:
				
					(2)For purposes of this subsection, the term World Trade Organization country means a country described in section 2(10) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(10)).
					.
			3.Effective dateThe amendments made by section 2 shall apply with respect to applications for the authorization to
			 export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b)
			 that are pending on, or filed on or after, the date of enactment of this
			 Act.
		
